As filed with the Securities and Exchange Commission on November 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09114 The Needham Funds, Inc. (Exact name of registrant as specified in charter) 445 Park Avenue, New York, New York 10022 (Address of principal executive offices) (Zip code) Mr. George A. Needham, 445 Park Avenue, New York, New York 10022 (Name and address of agent for service) 1-800-625-7071 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. Needham Growth Fund Schedule of Investments September 30, 2012 (Unaudited) Fair Shares Value Common Stocks (92.8%) Aerospace & Defense (2.3%) Honeywell International, Inc. $ Sypris Solutions, Inc. Biotechnology (3.9%) Gilead Sciences, Inc.* Capital Markets (2.7%) Financial Engines, Inc.* Oaktree Capital Group LLC Communications Equipment (8.7%) Anaren, Inc.* Emulex Corp.* Finisar Corp.* ViaSat, Inc.* Computers & Peripherals (7.6%) Electronics for Imaging, Inc.* Seagate Technology PLC Super Micro Computer, Inc.* Electrical Equipment (1.4%) II-VI, Inc.* Electronic Equipment, Instruments & Components (9.0%) Corning, Inc. Electro Scientific Industries, Inc. Jabil Circuit, Inc. † Mercury Computer Systems, Inc.* Newport Corp.* Vishay Intertechnology, Inc.* Energy Equipment & Services (0.6%) Schlumberger Ltd. Health Care Equipment & Supplies (8.6%) Becton Dickinson and Co. CONMED Corp. Covidien PLC Varian Medical Systems, Inc.* Health Care Providers & Services (11.0%) Express Scripts Holding Co.* † Health Care Technology (0.4%) Allscripts Healthcare Solutions, Inc.* Internet Software & Services (4.2%) Akamai Technologies, Inc.* Brightcove, Inc.* Facebook, Inc.* QuinStreet, Inc.* Soundbite Communications, Inc.* Life Sciences Tools & Services (5.7%) Thermo Fisher Scientific, Inc. † Media (1.8%) Comcast Corp. Metals & Mining (0.2%) Walter Energy, Inc. Oil, Gas & Consumable Fuels (2.2%) Hess Corp. Professional Services (0.5%) WageWorks, Inc.* Semiconductors & Semiconductor Equipment (15.4%) Brooks Automation, Inc. Entegris, Inc.* Entropic Communications, Inc.* FormFactor, Inc.* MKS Instruments, Inc. Nova Measuring Instruments Ltd.* PDF Solutions, Inc.* TriQuint Semiconductor, Inc.* Ultra Clean Holdings* Software (1.1%) AVG Technologies NV* Specialty Retail (5.5%) CarMax, Inc.* Dick's Sporting Goods, Inc. † Total Common Stocks (Cost $75,592,072) Short-Term Invesment (6.8%) Money Market Fund (6.8%) Dreyfus Treasury Prime Cash Management 0.00% (a) (Cost $8,188,532) Total Investments (99.6%) (Cost $83,780,604) Total Securities Sold Short (-8.1%) ) (Proceeds $8,792,629) Other Assets in Excess of Liabilities (8.5%) Net Assets (100.0%) $ * Non-income producing security. (a) Rate shown is the seven day yield as of September 30, 2012 † Security position is either entirely or partially held in a segregated account as collateral for securities sold short, aggregating a total market value of $7,252,050. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Needham Growth Fund Schedule of Securities Sold Short September 30, 2012 (Unaudited) Fair Shares Value Securities Sold Short (-5.0%) Airlines (-0.3%) Allegiant Travel Co.* $ Internet Software & Services (-0.8%) SPS Commerce, Inc.* Semiconductors & Semiconductor Equipment (-2.2%) Advanced Energy Industries, Inc.* EZchip Semiconductor Ltd.* Hittite Microwave Corp.* Microsemi Corp.* Rudolph Technologies, Inc.* Software (-1.7%) ANSYS, Inc.* Total Securities Sold Short (Proceeds $5,195,470) Exchange Traded Funds Sold Short (-3.1%) Capital Markets (-3.1%) iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund iShares Russell 2000 Value Index Fund Market Vectors Semiconductor ETF * Powershares QQQ Trust Series 1 Total Exchange Traded Funds Sold Short (Proceeds $3,597,159) Total Securities & Exchange Traded Funds Sold Short (Proceeds $8,792,629) Total Securities & Exchange Traded Funds Sold Short (-8.1%) ) Total Investments (Cost $83,780,604) (99.6%) Other Assets in Excess of Liabilities (8.5%) Net Assets (100.0%) $ * Non-income producing security. Needham Aggressive Growth Fund Schedule of Investments September 30, 2012 (Unaudited) Fair Shares Value Common Stocks (99.4%) Aerospace & Defense (1.1%) Precision Castparts Corp.† $ Biotechnology (4.3%) Gilead Sciences, Inc.* Capital Markets (2.5%) Financial Engines, Inc.* Chemicals (0.4%) AZ Electronic Materials SA Communications Equipment (8.9%) Anaren, Inc.* Emulex Corp.* Finisar Corp.* ViaSat, Inc.* Computers & Peripherals (13.3%) Apple, Inc.† Electronics for Imaging, Inc.* Seagate Technology PLC Super Micro Computer, Inc.* Electrical Equipment (0.3%) II-VI, Inc.* Electronic Equipment, Instruments & Components (14.4%) Corning, Inc. Electro Scientific Industries, Inc. FEI Co. IPG Photonics Corp.* Jabil Circuit, Inc.† Mercury Computer Systems, Inc.* Multi-Fineline Electronix, Inc.* Newport Corp.* TTM Technologies, Inc.* Health Care Equipment & Supplies (3.2%) Becton Dickinson and Co. LeMaitre Vascular, Inc. Varian Medical Systems, Inc.* Volcano Corp.* Health Care Providers & Services (1.5%) Express Scripts Holding Co.* † Health Care Technology (0.5%) Omnicell, Inc.* Internet Software & Services (16.4%) Akamai Technologies, Inc.* † Brightcove, Inc.* Carbonite, Inc.* E2open, Inc.* Equinix, Inc.* Reis, Inc.* Responsys, Inc.* Soundbite Communications, Inc.* Oil, Gas & Consumable Fuels (2.7%) Hess Corp. Suncor Energy, Inc.† Professional Services (0.8%) WageWorks, Inc.* Semiconductors & Semiconductor Equipment (24.0%) ATMI, Inc.* Entegris, Inc.* Entropic Communications, Inc.* FormFactor, Inc.* MKS Instruments, Inc. Nanometrics, Inc.* Nova Measuring Instruments Ltd.* PDF Solutions, Inc.* Photronics, Inc.* TriQuint Semiconductor, Inc.* † Software (2.4%) AVG Technologies NV* Bottomline Technologies, Inc.* Exa Corp.* Specialty Retail (2.6%) Aeropostale, Inc.* CarMax, Inc.* Dick's Sporting Goods, Inc.† Total Common Stocks (Cost $64,160,147) Short-Term Investment (1.0%) Money Market Fund (1.0%) Dreyfus Treasury Prime Cash Management 0.00% (a) (Cost $798,987) Total Investments (100.4%) (Cost $64,959,134) Total Securities Sold Short (-6.5%) ) (Proceeds $4,168,210) Other Assets in Excess of Liabilities (6.1%) Net Assets (100.0%) $ * Non-income producing security. (a) Rate shown is the seven day yield as of September 30, 2012 † Security position is either entirely or partially held in a segregated account as collateral for securities sold short, aggregating a total market value of $7,377,527. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Needham Aggressive Growth Fund Schedule of Securities Sold Short September 30, 2012 (Unaudited) Fair Shares Value Securities Sold Short (-5.2%) Airlines (-0.4%) Allegiant Travel Co.* $ Chemicals (-0.2%) Zoltek Cos., Inc.* Electronic Equipment, Instruments & Components (-0.1%) Maxwell Technologies, Inc.* Internet & Catalog Retail (-0.2%) HomeAway, Inc.* Internet Software & Services (-1.0%) SPS Commerce, Inc.* Semiconductors & Semiconductor Equipment (-1.0%) Advanced Energy Industries, Inc.* Hittite Microwave Corp.* Microsemi Corp.* QuickLogic Corp.* Software (-2.3%) ANSYS, Inc.* Fortinet, Inc.* Total Securities Sold Short (Proceeds $3,235,768) Exchange Traded Funds Sold Short (-1.3%) iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund Total Exchange Traded Funds Sold Short (Proceeds $932,442) Total Securities & Exchange Traded Funds Sold Short (Proceeds $4,168,210) Total Securities & Exchange Traded Funds Sold Short (-6.5%) ) Total Investments (Cost $64,959,134) (100.4%) Other Assets in Excess of Liabilities (6.1%) Net Assets (100.0%) $ * Non-income producing security. Needham Small Cap Growth Fund Schedule of Investments September 30, 2012 (Unaudited) Shares Fair Value Common Stocks (89.7%) Capital Markets (3.1%) Financial Engines, Inc.* † $ Commercial Services & Supplies (2.6%) Ritchie Bros Auctioneers, Inc.† Communications Equipment (16.1%) Anaren, Inc.* † Aruba Networks, Inc.* † Emulex Corp.* † ViaSat, Inc.* Computers & Peripherals (4.2%) QLogic Corp.* Super Micro Computer, Inc.* † Electrical Equipment (1.9%) II-VI, Inc.* Electronic Equipment, Instruments & Components (15.3%) Electro Scientific Industries, Inc.† Mercury Computer Systems, Inc.* † Newport Corp.* TTM Technologies, Inc.* † Vishay Intertechnology, Inc.* † Health Care Equipment & Supplies (4.0%) CONMED Corp. DexCom, Inc.* Palomar Medical Technologies, Inc.* Health Care Providers & Services (2.5%) Express Scripts Holding Co.* † Health Care Technology (4.6%) Allscripts Healthcare Solutions, Inc.* † Omnicell, Inc.* † Internet Software & Services (4.2%) Brightcove, Inc.* QuinStreet, Inc.* † Soundbite Communications, Inc.* Metals & Mining (0.6%) Walter Energy, Inc. Oil, Gas & Consumable Fuels (1.9%) Hess Corp.† Professional Services (1.2%) WageWorks, Inc.* Semiconductors & Semiconductor Equipment (20.8%) Brooks Automation, Inc. Entropic Communications, Inc.* FormFactor, Inc.* MaxLinear, Inc.* Nova Measuring Instruments Ltd.* PDF Solutions, Inc.* Photronics, Inc.* † RF Micro Devices, Inc.* Supertex, Inc.* Tessera Technologies, Inc. TriQuint Semiconductor, Inc.* † Ultra Clean Holdings* † Software (1.4%) AVG Technologies NV* Specialty Retail (5.3%) Abercrombie & Fitch Co. Aeropostale, Inc.* † Guess?, Inc. Total Common Stocks (Cost $66,735,909) Short-Term Investment (7.0%) Money Market Fund (7.0%) Dreyfus Treasury Prime Cash Management 0.00% (a) (Cost $4,910,355) Total Investments (96.7%) (Cost $71,646,264) Total Securities Sold Short (-12.6%) ) (Proceeds $8,196,575) Other Assets in Excess of Liabilities (15.9%) Net Assets (100.0%) $ * Non-income producing security. (a) Rate shown is the seven day yield as of September 30, 2012 † Security position is either entirely or partially held in a segregated account as collateral for securities sold short, aggregating a total market value of $13,964,101. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Needham Small Cap Growth Fund Schedule of Securities Sold Short September 30, 2012 (Unaudited) Shares Fair Value Securities Sold Short (-7.0%) Communications Equipment (-0.3%) Arris Group, Inc.* $ Internet Software & Services (-1.7%) SPS Commerce, Inc.* Semiconductors & Semiconductor Equipment (-3.2%) Advanced Energy Industries, Inc.* Hittite Microwave Corp.* Microsemi Corp.* Rudolph Technologies, Inc.* Software (-1.8%) ANSYS, Inc.* Total Securities Sold Short (Proceeds $4,455,453) Exchange Traded Funds Sold Short (-5.6%) iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund iShares Russell 2000 Value Index Fund Powershares QQQ Trust Series 1 Total Exchange Traded Funds Sold Short (Proceeds $3,741,122) Total Securities & Exchange Traded Funds Sold Short (Proceeds $8,196,575) Total Securities & Exchange Traded Funds Sold Short (-12.6%) ) Total Investments (96.7%) (Cost $71,646,264) Other Assets in Excess of Liabilities (16.0%) Net Assets (100.0%) $ * Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Notes to Schedule of Investments (Unaudited) 1. Organization Needham Growth Fund (‘‘NGF’’), Needham Aggressive Growth Fund (‘‘NAGF’’) and Needham Small Cap Growth Fund (‘‘NSCGF’’) (each, a ‘‘Portfolio’’ and collectively, the ‘‘Portfolios’’), are portfolios of The Needham Funds, Inc. (the ‘‘Company’’), which is registered under the Investment Company Act of 1940, as amended (the ‘‘1940 Act’’) as a non-diversified, open-end management investment company. The Company was organized as a Maryland corporation on October 12, 1995. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Company in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (‘‘GAAP’’). Security Valuation: Portfolio securities for which market quotations are readily available are stated at the last sale price reported by the principal exchange for the security as of the exchange’s close of business. Securities for which no sale has taken place during the day and securities which are not listed on an exchange are valued at the mean of the highest closing bid and lowest asked prices. New York Stock Exchange traded options are valued at the last reported sale price on any exchange on which the option is principally traded. If no sales are reported on a particular day, the options will be valued at the mean between the highest closing bid and lowest asked prices across the exchanges where the option is traded. Non-exchange traded options will also be valued at the mean between the last bid and asked quotations. For options where market quotations are not readily available, value will be determined in accordance with the fair value procedures described below. All other securities and assets for which (a) market quotations are not readily available, such as in the case of a market or technical disruption that prevents the normal trading of a security held by a Portfolio, (b) market quotations are believed to be unrepresentative of fair market value, such as in the case of a thinly traded security, or (c) valuation is normally made at the last sale price on a foreign exchange and a significant event occurs after the close of that exchange but before the New York Stock Exchange close, are valued at their fair value as determined in good faith by the Board of Directors (the ‘‘Board’’) in accordance with Fair Value Procedures established by the Board. The Company’s Fair Value Procedures are implemented and monitored by a Fair Value Committee (the ‘‘Committee’’) designated by the Board. When a security is valued in accordance with the Fair Value Procedures, the Committee determines a value after taking into consideration any relevant information that is reasonably available to the Committee. Some of the more common reasons that may necessitate that a security be valued pursuant to these Fair Value Procedures include, but are not limited to: the security’s trading has been halted or suspended; the security has been de-listed from a national exchange; the security’s primary trading market is temporarily closed at a time when under normal conditions it would be open; or the security’s primary pricing source is not able or willing to provide a price. The assets of each Portfolio may also be valued on the basis of valuations provided by a pricing service approved by, or on behalf of, the Board. The Portfolios did not value any securities in accordance with the Fair Value Procedures as of September 30, 2012. Investment Transactions: Changes in holdings of portfolio securities for the Portfolios shall be reflected no later than in the first calculation on the first business day following the trade date for purposes of calculating each Portfolio’s daily net asset value per share. However, for financial reporting purposes, portfolio security transactions are reported on the trade date of the last business day of the reporting period. The cost (proceeds) of investments sold (bought to cover) is determined on a specific identification basis for the purpose of determining gains or losses on sales and buys to cover short positions. Dividend income, distributions to shareholders and dividend expense from securities sold short are recorded on the ex-dividend date. Interest income and interest expense from securities sold short is recorded on an accrual basis. Foreign Currency: Foreign currency amounts are translated into U.S. dollars as follows: (i) assets and liabilities at the rate of exchange at the end of the respective period; and (ii) purchases and sales of securities and income and expenses at the rate of exchange prevailing on the dates of such transactions. The portion of realized gains arising from changes in the exchange rates are included with the net realized and unrealized gain or loss on investments. Principal risks associated with such transactions include the movement in value of the foreign currency relative to the U.S. dollar and the ability of the counterparty to perform. The Portfolios may also invest in forward currency contracts. Fluctuations in the value of such forward currency transactions are recorded daily as unrealized gain or loss; realized gain or loss includes net gain or loss on transactions that have terminated by settlement. These instruments involve market risk, credit risk, or both kinds of risks, in excess of the amount recognized in the statements of assets and liabilities. Risks arise from the possible inability of counterparties to meet the terms of their contracts and from movement in currency and securities values and interest rates. The Portfolios did not enter into forward currency contracts during the three months ended September 30, 2012. Use of Estimates: The preparation of financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates and those differences could be material. Fair Value Measurements: Valuation inputs used to determine the value of the Portfolios’ investments are summarized in the three broad levels listed below: Level 1 — quoted prices in active markets for identical assets. Level 2 — other significant inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — significant unobservable inputs (which may include the Portfolios’ own assumptions in determining the fair value of investments). The inputs or methodology used to value securities are not necessarily an indication of the risk associated with investing in those securities. Portfolio securities listed or traded on securities exchanges, including American Depositary Receipts (‘‘ADRs’’), are valued at the closing price on the exchange or system where the security is principally traded or at the NASDAQ Official Closing Price. If there have been no sales for that day on the exchange or system, a security is valued at the mean of the highest closing bid and lowest asked prices on the exchange or system where the security is principally traded. These valuations are typically categorized as Level 1 in the fair value hierarchy. In accordance with procedures adopted by the Board, fair value pricing may be used if events materially affecting the value of foreign securities occur between the time the exchange on which they are traded closes and the time the Portfolios’ net asset values are calculated. These valuations are categorized as Level 2 in the fair value hierarchy. The following is a summary categorization, as of September 30, 2012, of each Portfolio’s investments based on the level of inputs utilized in determining the value of such investments: LEVEL 1 - Quoted Prices(1)(3) NGF NAGF NSCGF Assets Common Stocks(2) $ $ $ Short-Term Investments Liabilities Securities Sold Short(2) Total $ $ $ As of September 30, 2012, the Portfolios did not hold Level 2 or Level 3 investments. Please refer to the Schedule of Investments to view segregation by industry. There were no transfers into or out of Level 1 or Level 2 during the period. 3. Derivative Instruments and Hedging Activities The ‘‘Derivatives and Hedging’’ Topic of the Codification (ASC 815, formerly SFAS 133 and SFAS 161) requires enhanced disclosures about the Portfolios’ derivative and hedging activities, including how such activities are accounted for and their effect on the Portfolios’ financial position, performance and cash flows. The Portfolios did not use derivatives during the three months ended September 30, 2012. 4. Temporary Borrowings Each Portfolio may borrow from banks up to 25% of its total assets and may pledge its assets in connection with these borrowings, provided that no additional investments shall be made while borrowings exceed 5% of total assets. The Portfolios did not engage in any temporary borrowings during the three months ended September 30, 2012. 5. Short Sale Transactions During the three months ended September 30, 2012, each Portfolio sold securities short. Upon selling a security short, the Portfolios record a receivable for the settlement amount and a corresponding liability, which is marked-to-market to reflect current value. Certain securities owned by each respective Portfolio are segregated as collateral while the short sales are outstanding. At September 30, 2012, the market value of securities separately segregated to cover short positions was $7,252,050, $7,377,527 and $13,964,101 for NGF, NAGF and NSCGF, respectively. Additionally, the Portfolios had receivables for Deposit with Broker for Securities Sold Short of $9,994,080, $5,060,873 and $10,238,221 pledged as collateral with brokers in connection with open short positions for NGF, NAGF and NSCGF, respectively. Securities sold short at September 30, 2012 and their related market values and proceeds are set forth in the preceding Schedule of Securities Sold Short for each Portfolio. 6. Indemnification Under the Company’s organizational documents, its directors and officers are indemnified against certain liabilities arising out of the performance of their duties to the Company. In addition, in the ordinary course of business, the Company enters into contracts that contain a variety of indemnifications. The Company’s maximum exposure under these arrangements is unknown. However, the Company has not had prior claims or losses pursuant to these contracts and expects the risk of loss to be remote. 7. Federal Income Taxes As of September 30, 2012, the cost, gross unrealized appreciation, gross unrealized depreciation, and the net unrealized appreciation (depreciation) on securities, including proceeds from securities sold short for federal income tax purposes, were as follows: Net Gross Gross Unrealized Unrealized Unrealized Appreciation Cost Appreciation Depreciation (depreciation) NGF $ NAGF NSCGF The difference between the tax cost of investments and the cost of investments for GAAP purposes is primarily due to the tax treatment for wash sale losses. Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Funds’ previous fiscal year end.For previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Funds’ most recent semi-annual or annual report. 8. Subsequent Events Management has evaluated subsequent events through the date of this filing. This evaluation did not result in any subsequent events that necessitated recognition or disclosures. Item 2. Controls and Procedures. (a) The Registrant’s Chief Executive Officer and Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Needham Funds, Inc. By /s/George A. Needham George A. Needham, President (Chief Executive Officer) Date11/29/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By/s/George A. Needham George A. Needham, President (Chief Executive Officer) Date 11/29/2012 By/s/James W. Giangrasso James W. Giangrasso, Treasurer and Secretary (Chief Financial Officer) Date 11/29/2012
